Citation Nr: 1311419	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for cervical strain.

2.  Entitlement to a separate disability rating for radiculopathy involving C7 nerve roots associated with cervical strain.

3.  Entitlement to a compensable disability rating for residuals of a right foot injury.

4.  Entitlement to a compensable disability rating for residuals of a left foot injury.

5.  Entitlement to a compensable disability rating for a bilateral hand rash.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought.  

In March 2011 the Board remanded the case for further development regarding the four issues on appeal.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is productive of nearly full ranges of motion with pain near the endpoints of ranges; there is no evidence that the cervical spine strain is productive of: forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or of incapacitating episodes, or associated objective  neurologic abnormalities other than radiculopathy involving C7 nerve roots.

2.  From November 2, 2012, the Veteran's radiculopathy involving C7 nerve roots associated with cervical strain, has been productive of neurologic impairment productive of mild incomplete paralysis of the middle radicular group of nerves; however the preponderance of the evidence shows that the disability is not  productive of moderate incomplete paralysis, or worse symptoms; and the preponderance of the evidence shows that the disability is not present prior to  November 2, 2012. 

3.  The Veteran's residuals of a right foot injury are productive of degenerative arthritis with a noncompensable level of limitation of motion and satisfactory evidence of painful motion; however the preponderance of the evidence shows that the disability is not  productive of more than moderate pes planus, or of claw foot, malunion or nonunion of tarsal or metatarsal bones, or moderately severe other foot injury. 

4.  The Veteran's residuals of a left foot injury are productive of degenerative arthritis with a noncompensable level of limitation of motion and satisfactory evidence of painful motion; however the preponderance of the evidence shows that the disability is not  productive of more than moderate pes planus, or of claw foot, malunion or nonunion of tarsal or metatarsal bones, or moderately severe other foot injury. 

5.  The Veteran's bilateral hand rash is productive of dermatitis or eczema involving less than 5 percent of the entire body and less than 5 percent of exposed area, and no more than topical therapy is required; there is no evidence of involvement of the head, face, or neck, or of actual scars, or that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2012).

2.  The criteria for a separate 20 percent disability rating, and no more, for radiculopathy involving C7 nerve roots associated with cervical strain, have been met effective November 2, 2012.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8511 (2012).
 
3.  The criteria for a 10 percent rating, and no more, for residuals of a right foot injury have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284; 4.71a, Diagnostic Code 5003, 5276 to 5284 (2012).

4.  The criteria for a 10 percent rating, and no more, for residuals of a left foot injury have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284; 4.71a, Diagnostic Code 5003, 5276 to 5284 (2012).

5.  The criteria for a compensable disability rating for residuals of  a bilateral hand rash have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 4.118, Diagnostic Codes 7801 to7806 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Six letters dated between March 2006 and September 2012 addressed to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO informed the Veteran of the specific criteria to substantiate his claims for increased ratings.  The claims were subsequently readjudicated, most recently in a December 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

Several VA examinations were conducted during the pendency of the claims, most recently in November 2012.  Following the most recent examinations the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law for Evaluation of Disabilities

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2012).  If the criteria for a compensable rating under a diagnostic code are not met, then a noncompensable rating is awarded.  38 C.F.R. § 4.31 (2012).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue as here, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility that different ratings may be warranted for different time periods.

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2) (2012).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).    

The RO has evaluated the appealed cervical strain and bilateral foot disabilities under rating criteria for evaluating the musculoskeletal system.  38 C.F.R. § 4.71a (2012).  

As it pertains to the cervical spine and bilateral foot disability claims, rating factors for a disability of the musculoskeletal system included functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to skeletal joints, multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the feet, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.  For joints the factors of disability reside in reductions of the joints normal excursion of movements in different planes.  Id.  Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07.  

With respect to the evaluation of the musculoskeletal system that include the presence of arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted. Id. 

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

A.  Cervical Strain

A May 2006 VA examination report shows that the Veteran reported complaints of stiffness in the morning, and pain at the base of the neck, which the Veteran rated as 5 on a scale of 10.  The pain was elicited by physical activities and relieved by rest and medication with Ibuprofen, which is needed to function if there is pain.  He reported his condition did not cause incapacitation, there was no functional impairment from the condition, and the condition did not result in any time lost from work.

Examination of the cervical spine showed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no evidence of tenderness, and there was no ankylosis of the cervical spine.  The ranges of motion included flexion 45 degrees; extension 45 degrees; right and left lateral flexion both 45 degrees; and right and left rotation both 80 degrees.  Rectal and genital examinations were declined.  Neurological examination of the upper extremities showed that motor and sensory functions were within normal limits.  Bilateral upper extremity reflexes revealed biceps and triceps jerk of 2+.   X-ray examination was within normal limits.  

The examiner concluded that the VA established diagnosis of cervical strain is changed to status post cervical strain, because of a lack of physical examination findings and the negative X-ray findings.

A November 2008 VA examination report shows that the Veteran reported complaints of  stiffness and numbness, pain in the base of the neck he rated as 5 out of 10 in severity.  The symptoms were worse with overhead activity, sometimes turning his head results into light headedness or dizziness.  Treatment with Motrin or Tramadol relieved the symptoms.  He can function with medication.  He reported that the symptoms made many trades untenable due to neck pain with over head actions.

Examination of the cervical spine showed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no evidence of tenderness, and there was no ankylosis of the cervical spine.  The ranges of motion included flexion 45 degrees; extension 45 degrees; right and left lateral flexion of 35 and 45 degrees with pain at the endpoints; and right and left rotation both to 80 degrees with pain at 80 degrees.  

The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The spine had normal head position with symmetry in appearance, and normal curves of the spine.  There was no sign of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the upper extremities was normal.  X-rays were within normal limits.  

The diagnosis was cervical strain.  The examiner commented that the condition was symptomatic, with subjective factors of worsening over time; and objective factors of some pain with range of motion, and no radicular signs on examination.

A May 2011 VA examination report shows that the Veteran reported complaints of progressive pain, which was severe.  He reported he had limited mobility with side to side movements.

The ranges of motion included flexion 45 degrees; extension 45 degrees; right and left lateral bending both to 45 degrees; and right and left rotation both to 80 degrees.  After three repetitions there was no reduction in joint excursion, weakness, pain fatigability, crepitus, spasm, guarding, or tenderness.  Neurological testing results were normal.  

Diagnoses included cervical strain, with full range of motion shown on examination; "Deluca score is zero"; no spasm or limitation on examination.  The examiner commented that the Veteran was gainfully employed as a pastor and did not appear to have any conditions that limited his ability to work.

A November 2012 VA examination report shows that the Veteran reported complaints of daily pain with flare-ups for which he takes oxycodone.  

On examination the ranges of motion included flexion  of 45 degrees; extension of 45 degrees with pain at 30 degrees; right and left lateral flexion both 45 degrees with pain at 40; and right and left rotation both of 80 degrees with pain at 70 degrees.  The Veteran was able to perform three repetitions, with no additional limitation in range of motion, but with functional loss or impairment of the cervical spine due to pain on movement.  The Veteran had localized tenderness to palpation but no guarding, spasm, or atrophy.  Reflexes were 2+ and sensory was normal.  

The examiner found that the Veteran had radicular pain due to radiculopathy involving C7 nerve roots, with moderate paresthesias or dysesthesias; but no pain or numbness.  The examiner indicated that the radiculopathy affected the right side and was mild, and did not affect the left side.  The cervical spine condition did not result in bowel or bladder problems, and the Veteran did not have IVDS (intervertebral disc syndrome); and had no incapacitating episodes.   Imaging studies showed degenerative joint disease (arthritis); and no vertebral fracture or other significant test findings.  The cervical spine condition impacted the Veteran's ability to work in that the Veteran reported that sitting at a desk can trigger a level 9 pain, and he cannot do any bending work or overhead work.  The report contains diagnoses of neck pain/strain and degenerative disc disease of the cervical spine.

The Veteran's service-connected cervical strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the diagnostic code for evaluating lumbosacral or cervical strain.  The General Rating Formula provides that disabilities of the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

The General Rating Formula provides for a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Higher ratings are available for more severe symptoms.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of cervical spine disability, an unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 10 percent disability rating in effect for his cervical strain.  There are no other separate disability ratings in effect for any associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 10 percent currently in effect for the cervical strain.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the reports of a VA examinations.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the VA examination reports.

1.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The records on file do not show any incapacitating episodes during the period beginning from February 2, 2006 (date of claim) so as to warrant an evaluation on that basis in excess of the existing 10 percent in effect.  The evidence on file does not show that for any part of the appeal that there are incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

Thus, an evaluation in excess of the existing 10 percent is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

2.  Musculoskeletal Cervical Spine Disability Evaluation Based on Range of Motion

As reflected in the findings of the four VA examinations during the appeal period, the Veteran had a full range of motion of the cervical spine in all planes.  See General Rating Formula For Diseases and Injuries of the Spine, Note (2).  Notably, only at the most recent VA examination, in November 2012, was there pain evidenced at less than full ranges of motion.  

However, even considering the ranges of motion at which pain began at the November 2012 VA examination, and other factors under Deluca, the cervical spine disability does not meet any criteria for a higher schedular disability rating on the basis of range of motion.  There is no competent evidence that the Veteran's cervical spine strain is productive of either: forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

There is no evidence at any time of any of these conditions so as to warrant a 20 percent rating on the basis of limitation of motion of the cervical spine, even after consideration of pain, weakness and other symptoms described in DeLuca.  A higher rating during that period is not warranted based on range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

3.  Associated Neurologic Abnormality

During the November 2012 VA examination, the examiner found that the Veteran had radicular pain due to radiculopathy involving C7 nerve roots, with moderate paresthesias or dysesthesias; but no pain or numbness.  The examiner indicated that the radiculopathy affected the right side and was mild, and did not affect the left side.  

The evidence shows an objective neurologic abnormality associated with the service-connected cervical spine disability which the Board is directed to evaluate under an appropriate diagnostic code.   See General Rating Formula for Diseases and Injuries of the Spine: Note (1).  

The appropriate code is 38 C.F.R. § 4.124a, Diagnostic Code 8511, which provides for evaluation of paralysis of the middle radicular group, of which C7 nerve roots are a part.  

Diagnostic Code 8511 addresses the middle radicular group pertaining to movement of the arms, elbows, and wrists.  Incomplete paralysis is rated 20 percent when mild; 40 or 30 percent for the major or minor side, respectively, when moderate, and 50 or 40 percent for the major or minor side, respectively, when severe.  

A 70 or 60 percent rating is warranted for the major or minor side, respectively, for complete paralysis of the middle radicular group.  Complete paralysis contemplates adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  38 C.F.R. § 4.124a; Diagnostic Code 8511 (2012).

Prior to the November 2012 VA examination there is no evidence of any radiculopathy associated with the cervical strain.  At the time of the November 2012 VA examination, the examiner made specific findings of radiculopathy that affected the right side, was mild, and did not affect the left side.  Although the examiner characterized resulting paresthesias or dysesthesias as moderate, the finding with respect to the radiculopathy overall was that it was mild.  There is no other evidence showing findings of any radiculopathy on which to draw contrary conclusions.  There is no evidence of any associated organic changes or that the condition is other than wholly sensory.

The evidence shows that the disability picture of the radiculopathy involving C7 nerve roots associated with cervical strain is productive of mild incomplete paralysis of the middle radicular group of nerves.  The evidence does not show that the radiculopathy involving C7 nerve roots associated with cervical strain more closely approximates moderate incomplete paralysis so as to warrant a higher rating.  Further, there is no evidence for a finding of any radiculopathy involving C7 nerve roots associated with cervical strain present before the November 2, 2012 VA examination, on which to base a separate disability rating prior to that date.

The Veteran has not asserted having any other objective neurologic abnormalities associated with the cervical spine disability, and the evidence does not show any, so as to warrant a separate evaluation on that account.  



4.  Conclusion

The preponderance of the evidence is against the grant of a schedular disability rating for cervical strain, in excess of 10 percent; there is no doubt to be resolved; and a higher rating is not warranted at any time. 

The schedular criteria for a separate 20 percent rating for radiculopathy involving C7 nerve roots associated with cervical strain, have been met, effective from November 2, 2012.  

The preponderance of the evidence is against a separate rating for radiculopathy involving C7 nerve roots associated with cervical strain effective prior to November 2, 2012; or for a disability rating higher than 20 percent from November 2, 2012; and there is no doubt to be resolved.  

B.  Residuals of Right and Left Foot Injuries

A May 2006 VA examination report shows that the Veteran reported complaints of having had the bilateral foot condition since 1992.  The condition did not cause any pain.  While at rest or while standing, he had no pain, weakness, stiffness, swelling, or fatigue.  He reported there was no functional impairment from the condition and the condition did not result in any time lost from work.

On examination of both feet the examiner found no tenderness, weakness, edema, atrophy, disturbed circulation, pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, hallux rigidus, or any limitation with standing and walking.  The symptoms and pain are not relieved by corrective shoe wear.  Neurological examination of the lower extremities was normal.  X-ray examination results were within normal limits bilaterally.  The examiner concluded that a diagnosis with respect to the service connected bilateral foot disability was not possible because there were no findings to substantiate.

A November 2008 VA examination report shows that the Veteran reported complaints of pain in both feet, which was localized and aching and sharp, which he rated at 6 out of 10.  Pain was elicited by physical activity and walking or standing for too long, and was relieved by rest.  He can function without medication.  At rest he had no pain, weakness, stiffness, swelling or fatigue.  While standing or walking he had pain and stiffness, but no weakness, swelling or fatigue.  He was not receiving any treatment for the condition and had never been hospitalized or undergone surgery.  Functional impairment included a slower pace for any job requiring a large amount of standing.

On examination the Veteran's gait and posture were within normal limits.  Bilaterally, examination of the feet revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  There was active motion in the metatarsophalangeal joints of the big toes, bilaterally.  X-ray findings were within normal limits.  The report concludes with a diagnosis of bilateral metatarsalgia.  The examiner commented that subjective factors are that the feet hurt; and objective factors were that there was some tenderness with squeezing, and normal anatomy.  The examiner remarked that the feet hurt and he tried to stay off of them, which had an effect on his usual occupation as a warehouse man.

A May 2011 VA examination report shows that the Veteran reported complaints of  foot pain on prolonged standing of 15 minutes.  He believed that he had plantar fasciitis.  He reported no treatment except for custom orthotics.  He did not wear a brace, crutches or any assistive devices.  

On examination the Veteran walked with a normal gait.  The feet revealed minimal evidence of hallux valgus deformity at 8 degrees.  There was no pes planus.  There was some tenderness to the plantar aspect of both feet directed toward the medial arch.  The Veteran was able  to demonstrate range of motion from zero degrees: bilateral dorsiflexion to 20 degrees, plantar flexion to 45 degrees, eversion to 20 degrees, inversion to 30 degrees.  After three repetitions there was no reduction in joint excursion, weakness, pain, fatigability, crepitus, spasm, guarding or tenderness  Deluca scores were zero.

The diagnoses included plantar pain, history somewhat suggestive of plantar fasciitis; differential diagnoses include metatarsalgia, degenerative joint disease and other conditions.  A full range of motion was noted, and Deluca score was zero on examination.

A November 2012 VA examination report shows that the Veteran reported complaints of daily pain of both feet with prolonged standing for which he used custom and over-the-counter orthotics.  On examination, the Veteran had bilateral flatfoot and degenerative arthritis of the feet.  He did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  He did not have evidence of bilateral weak foot, surgical scars, or other physical findings.  The Veteran used orthotics assistive devices for locomotion.  

The examiner opined that due to the Veteran's foot condition there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Diagnostic testing showed degenerative or traumatic arthritis of both feet, and calcaneal spur on the left, but no other significant test findings.  The examiner opined that the foot condition would impact his ability to work, noting the Veteran reported a minimal impact on ability to manage sedentary work, and a significant difficulty with work involving prolonged standing.  The report contains diagnoses of bilateral flatfoot and degenerative arthritis of the feet.

The Veteran's service-connected residuals of a right foot injury and residuals of a left foot injury are each evaluated as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot injuries.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, other foot injuries not covered by other foot condition rating criteria, other foot injury disability that is of moderate, moderately severe, or severe disability, would warrant ratings of 10, 20, and 30 percent, respectively.  

The evidence over the period of appeal contains differential foot-related diagnoses at different times including bilateral metatarsalgia, degenerative joint disease/degenerative arthritis, or flatfoot.  The record does not show that either foot warrants a compensable rating under any relevant code based on limitation of motion to include of the ankle joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 5278.  

Notably, the evidence in the earliest VA examination report of May 2006 shows that at that time the Veteran reported no complaints of pain or functional impairment, and the examiner concluded that there were no findings on which to make a diagnosis of bilateral foot disability.  However, VA treatment records within a few months of that in 2007 show complaints of bilateral foot pain, and relevant assessments of plantar fasciitis, treated with orthotics.   Later VA radiological medical evidence confirms arthritis in each foot.

As bilateral foot degenerative arthritis is shown at a noncompensable level based on range of motion, and there is satisfactory evidence of painful motion, a 10 percent rating is warranted for each foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Even if there is nominally a full range of motion, after consideration of factors to be considered under Deluca, both disabilities are productive of some limitation of motion, though not at a compensable level.  Id.

A disability rating of 10 percent is warranted for each of the service-connected foot disabilities for the period of appeal from the date of submission of the Veteran's claim in February 2006.  See Hart, supra.  

A higher rating for each foot disability or equivalently, a higher combined rating for both foot disabilities, is not warranted.  Based on range of motion, there is no evidence of a compensable disability rating under any relevant code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 5278.  Further, there is no evidence of acquired flatfoot (pes planus) that is productive of more than moderate symptoms; and, though there is evidence of pain on manipulation and use, there is no objective evidence of marked deformity, swelling on use, and characteristic callosities, so as to warrant a 30 percent rating for severe bilateral flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

There is also no evidence of claw foot, or of malunion or nonunion of tarsal or metatarsal bones to warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5278 or 5283.  A higher rating for either foot disability is not assignable for bilateral weak foot, metatarsalgia, hallux valgus, hallux rigidus, or hammertoes.  38 C.F.R. § 4.71a, Diagnostic Codes 5277 or 5279, 5280, 5281, or 5282.   The evidence does not show that the condition of the bilateral foot disabilities is otherwise productive of moderately severe other foot injuries so as to warrant a higher combined rating under Diagnostic Code 5284.

The schedular criteria for a 10 percent rating for residuals of right and left foot injuries have been met.  

The preponderance of the evidence is against a rating higher than 10 percent for residuals of right and left foot injuries at any time during the period of appeals and there is no doubt to be resolved as to either claim.  

C.  Bilateral Hand Rash

A May 2006 VA examination report shows that the Veteran reported complaints of skin involvement of areas exposed to the sun including the hands.  He did not have any exudation, ulcer formation, itching, shedding or crusting.  He had not received any treatment over the past 12 months for the condition.  He reported there was no functional impairment from the condition and the condition did not result in any time lost from work.

On examination of the skin there was no scar or signs of skin disease present.  The examiner concluded that the condition had resolved.

A November 2008 VA examination report shows that the Veteran reported complaints that the condition involved the back of the hands usually.  He reported he had itching and shedding of the back of the hands, and crusting and redness and scaling around the finger tips.  He had no exudation or ulcer formation.  The Veteran reported the symptoms occurred intermittently, about seven to ten times a year; and his ability to perform daily functions during flare-ups was not affected.  He had not undergone any treatment over the past 12 months.  He had not used UV, intensive light therapy, PUVA or electron beam therapy.  He did not experience any functional impairment.

Examination revealed no scar or signs of skin disease present.   After examination the examiner concluded that the condition was asymptomatic; objectively no hand rash was noted.  Subjective factors were that the rash comes and goes.

A May 2011 VA examination report shows that the Veteran reported complaints of sporadic condition that can occur from time to time, and had not been as bad in recent years.  He reported that the condition would be present in the web spaces of the digits and sometimes the tops of the hands, and never the palms.  The condition consisted of blisters, tiny and sometimes they leak clear or yellow material.  They itch but were not painful.  

On examination the extremities revealed a few small 1-2 mm elevated and papular crusty lesions on an erythematous base on the right hand between the web space of digits four and five and three and four; and in the web space on the left hand at digits three and four.  These did not blanch and they occupy one percent of the surface area on the left hand and three percent of the surface area on the right hand; one percent of total body surface area.  They were not present on the dorsal surfaces of the hands or forearms.  Diagnoses included dyshidrotic eczema with percentages given above, currently not disabling.  

The examiner commented that the condition was intermittent but somewhat progressive; and under no particular treatment.  The Veteran reported using hydrocortisone cream but had not used any immunosuppressive drugs or light therapy, UVB, PUVA, or electron beam therapy.  There were no systemic symptoms such as fever or weight loss; and he had no malignant neoplasms, urticaria, primary cutaneous vasculitis, erythema multiforme, or debilitating symptoms in the last 12 months.  There was evidence of dermatitis and eczema without evidence of leishmaniasis, lupus, dermatophytosis.  The examiner opined that he did not consider the Veteran disabled and activities of daily living were not significantly affected by the skin condition.

A November 2012 VA examination report shows that the Veteran reported that since 1992 he has had flare-ups of his skin condition triggered by humid climates, and were worse with exposure to warm water.  He reported the condition did not cause scarring or disfigurement of the head, face or neck; and he did not have any skin neoplasms or systemic manifestations due to skin disease.  Treatment did not include oral or topical medication, or other treatments or procedures, in the last 12 months.  The Veteran reported he had not had any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

On examination, the Veteran had dermatitis involving less than 5 percent of total body area and no exposed area.  He had no eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease, or papulosquamous disorder.  The examiner indicated that the Veteran did not have acne or chloracne, vitiligo, scarring alopecia, alopecia areata, hyperhidrosis, tumors, or neoplasms.  The Veteran reported that his skin condition impacted his ability to work in that he would have limited ability to work with solvent materials or with gloves, otherwise there was no significant impact as to sedentary work.  The report contains a diagnosis of eczema.

During the appeal, the rating criteria for scars were amended in September 2008.  See 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to this claim, which was received in February 2006.  Accordingly, the Veteran's hand rash has been evaluated under the criteria in effect prior to October 23, 2008.

Diagnostic Code 7820 provides that infections of the skin not listed elsewhere in the rating criteria (including bacterial, fungal, viral, treponemal and parasitic diseases) are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805); or dermatitis or eczema (Diagnostic Code 7806), depending on the predominant disability.  

The RO has rated the Veteran's bilateral hand rash at a noncompensable rating under Diagnostic Code 7806, for dermatitis or eczema.

As reflected in VA examination findings in 2011 and 2012, Diagnostic Code 7806 is the appropriate diagnostic code, as dermatitis or eczema is the predominant disability.  The evidence does not suggest that the skin disorder of the hands manifests with any actual scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7820-7806 (2007).  

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling. 

Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

At most, the involvement of the hands amounts to less than one percent of total body area and no exposed area.  At earlier examinations in May 2006 and November 2008, there was no scar or signs of skin disease present, and the condition was found to be asymptomatic.  There is also no evidence of any systemic therapy such as corticosteroids or other immunosuppressive drugs required during any period.  Id.  

The preponderance of the evidence is against the claim for entitlement to a compensable disability rating for a bilateral hand rash; there is no doubt to be resolved; and entitlement to a compensable disability rating for a bilateral hand rash is not warranted.


D.  Conclusions

Extra-schedular ratings are provided for under 38 C.F.R. § 3.321(b)(1).  An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 
 
The Veteran has not described any unusual or exceptional features associated with his cervical spine disability, bilateral foot disability, or skin disability, at any time during the pending claims that would warrant an extra-schedular evaluation.  The Veteran has not described any unusual or exceptional features associated with any of these disabilities that are not now adequately evaluated on a schedular basis.  

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is shown to be employed, entitlement to a TDIU is not raised by the record and will not be further discussed.












ORDER

Entitlement to a disability rating in excess of 10 percent for cervical strain is denied.

Entitlement to a separate disability rating of 20 percent for radiculopathy involving C7 nerve roots associated with cervical strain is granted.

Entitlement to a 10 percent disability rating for residuals of a right foot injury is granted.

Entitlement to a 10 percent disability rating for residuals of a left foot injury is granted.

Entitlement to a compensable disability rating for a bilateral hand rash is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


